DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-6, 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of claims 10 and 11 were determined to be allowable in the Office Action of August 9, 2021. Applicant incorporate the features of claim 10, along with the intervening dependent claims into independent claims 1, 13 and 20. A supplemental search was performed, and the independent claims are considered to be allowable. The independent claims include receiving a second request to reverse an update to the second database table. A restored data value for the first row is determined by applying a value replacement restore function. The updated data value is replaced in the database table with the restored data value. These features when considered in combination with the other claimed, and as a whole, are considered to be novel and non-obvious.
The dependent claims are considered allowable for at least the same reasons as the independent claims. 


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165